DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Amendment
Applicant’s amendments, filed on 12/14/2021 to claims 1, 4, 5, 7, and 8, and the cancellation of claim 3 are acknowledged by the examiner.
Claims 1-14 are pending and claims 1, 2, and 4 are currently under examination. 
Election/Restrictions
Applicant’s request for a rejoinder has been acknowledged.  However, the rejoinder request can’t be granted at this moment because the amended claims are rejectable. 
Response to Arguments
Applicant’s Argument: Applicant has clarified the definition of the claimed “protease-degradation,” and means a hydrolysis of one or more peptide bonds of a protein by proteases. Therefore, a protease-degradation silk fibroin is obtained by using protease to hydrolyze or proteolyze a silk fibroin, such that an average molecular weight of the protease-degradation silk fibroin is smaller than an average molecular weight of the silk fibroin. 
Examiner’s response: Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive, as the clarification of the claimed protease-degradation stating “wherein the protease-degradation silk fibroin is obtained by using protease to proteolyze the silk fibroin, and an average molecular weight of the protease-degradation silk fibroin is smaller than an average molecular weight of the silk fibroin,” is directed to a process of making the protease-degradation silk fibroin layer, which imparts no patentability to composition claims. 
Applicant’s Argument: DiBenedetto does not teach to cover a wound with silk fibroin. Therefore, DiBenedetto fails to disclose the technical features “the double-layer dressing is configured to cover wound for hemostasis” and “the protease-degradation silk fibroin layer contacts the wound” as recited in the amended claim 1. 
Examiner’s Response: Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). DiBenedetto is only used as a teaching reference to teach the protease-degradation silk fibroin, and the primary reference of Kanokpanont discloses a bi-layered or double layered wound dressing that covers and contacts the wound, and thus the combination of Kanokpanont in view of DiBenedetto still reads on the amended claim 1. 
Applicant’s Argument: Armato does not specifically teach relative positions of the first layer, the second layer and a wound, and does not teach a protease-degradation silk fibroin. Therefore, Armato fails to disclose the technical features “the protease-degradation silk fibroin layer contacts the wound” and “a first mean pore area of the silk fibroin layer is larger than a second mean pore area of the protease-degradation silk fibroin layer” as recited in claim 1. 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Armato is only being use as a teaching reference to disclose a first mean pore area of a silk fibroin layer that is larger than a second mean pore area of a second degraded silk fibroin layer, and thus the combination of Kanokpanont in view of DiBenedetto further in view of Armato still reads on the amended claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanokpanont et al. hereinafter Kanokpanon (“An Innovative Bi-layered Wound Dressing Made of Silk and Gelatin for Accelerated Wound Healing”) in view of DiBenedetto et al. hereinafter DiBenedetto (US 20030099630 A1) further in view of Armato et al. hereinafter Armato (US 7,285,637 B2).
Regarding claim 1, Kanokpanont discloses a double-layer dressing containing silk fibroin (Abstract), comprising: 
a silk fibroin layer, essentially composed of silk fibroin (silk fibroin woven fabric, 1 Introduction, 2.1 Materials, page 141-142, Fig. 1A shows macroscopic and microscopic images of the silk fibroin dressing); and 
a degradation silk fibroin layer (sericin-silk fibroin layer, degraded can be defined as characterized by degeneration of structure or function [https://www.merriam-webster.com/dictionary/degraded], so the sericin-silk fibroin layer that goes through a step in which the silk fibroin is dissolved [2.4.1 page 143] is construed to be a degradation silk fibroin layer, 2.4.2) disposed on the silk fibroin layer (2.4.1 page 143 and 2.4.2 page 143; sericin-silk fibroin solution is used to create another silk fibroin layer that is cast or disposed onto the silk fibroin woven fabric), 
wherein the double-layer dressing (the bi-layered wound dressing) is configured to cover a wound for hemostasis and the degradation silk fibroin layer contacts the wound (see Abstract; the bi-layered wound dressing is a good candidate for healing of full-thickness wounds, and thus is configured to cover a wound and capable of stopping blood flow or hemostasis and the degradation silk fibroin layer contacts/touches the wound when applied to a wound as it is the bioactive layer).
Kanokpanont does not disclose a protease-degradation silk fibroin layer essentially composed of a protease-degradation silk fibroin, and wherein a first mean pore area of the silk fibroin layer is larger than a second mean pore area of the protease-degradation silk fibroin layer. 
However, DiBenedetto teaches an analogous dressing (a dressing can be defined as a material applied to cover a lesion or wound [https://www.merriam-webster.com/dictionary/dressing] so the silk fibroin suspension that can be injected into injured areas or used topically to cover an injury is construed to be a dressing [0007, 0022-0027, 0056]), and an analogous silk fibroin material ([0028]), wherein a protease-degradation silk fibroin layer (fibroin suspension, the fibroin suspension can be in the form of a gel [0023]) is essentially composed of a protease-degradation silk fibroin ([0028, 0030,0032]; the silk fibroin suspension can be produced by treating the fibroin solution with proteolytic enzymes such as protease from Streptomyces griseus or chrymotrypsin, and thus the silk fibroin suspension layer is a protease-degradation silk fibroin layer), and the protease-degradation silk fibroin layer contacts the wound (the silk fibroin suspension can contact a soft tissue for repair, [0056]) providing to stimulate cell proliferation and tissue growth ([0009]), and additional means to control bioactivity, degradation rate and viscosity of the silk fibroin layer to meet specific demands of particular applications ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradation silk fibroin layer as disclosed by Kanokpanont to be a protease-degradation silk fibroin layer as taught by DiBenedetto to have provided an improved degraded silk fibroin layer and wound dressing that provides stimulates cell proliferation and tissue growth ([0009]), and provides a means to control bioactivity, degradation rate and viscosity of the silk fibroin layer to meet specific demands of particular applications ([0032]). 
Kanokpanont in view of DiBenedetto discloses the invention as discussed above. Kanokpanont further in view of DiBenedetto further discloses the protease-degradation silk fibroin layer contacts the wound (as previously modified above, the protease-degradation silk fibroin layer is the bioactive layer in the bi-layered wound dressing of Kanokpanont, and thus the protease-degradation silk fibroin layer contacts/touches the wound). 
Kanokpanont in view of DiBenedetto does not disclose wherein a first mean pore area of the silk fibroin layer is larger than a second mean pore area of the protease-degradation silk fibroin layer. 
However, Armato teaches an analogous silk fibroin material suitable for use on injured tissues (Col 7 lines 39-45, Fig 1a) wherein a first mean pore area (mean pore diameter 40 µm, Col 6 lines 13-17) of the silk fibroin layer (the second layer of the three-dimensional fibroin fabric, Col 6 lines 13-17) is larger than a second mean pore area (15 µm mean pore diameter, Col 6 lines 13-17); 40 µm is larger than 15 µm) of the degradation silk fibroin layer (the first layer of a three-dimensional fibroin fiber fabric [Col 6 lines 13-17], the preparation of silk fibroin fabric using the advantageous embodiment includes using calcium chloride and lithium bromide salt in formic acid to dissolve silk fibroin [Col 4 lines 4-14] and the process of dissolving involves the breaking apart of particles to form a loose association with the solvent, the first silk fibroin layer can be considered to be degraded because degrade can be defined as characterized by degeneration of structure or function [https://www.merriam-webster.com/dictionary/degraded]) providing improved air permeability, a gradient of air permeability and diffusion of nutrients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silk fibroin layer and the protease-degradation silk fibroin layer as disclosed by Kanokpanont in view of DiBenedetto to have first and second mean pore areas, respectively, with the first mean pore area being larger than the second mean pore area as taught by Armato in order to have provided an improved wound dressing that improves air permeability by providing a gradient of air permeability and nutrient diffusion. 
The claimed phrase “wherein the protease-degradation silk fibroin is obtained by using protease to proteolyze the silk fibroin, and an average molecular weight of the protease-degradation silk fibroin is smaller than an average molecular weight of the silk fibroin” is being treated as a product by process limitation, as using protease to proteolyze the silk fibroin, and an average molecular weight of the protease-degradation silk fibroin and an average molecular weight of the silk fibroin do not impart any structure, and is part of the process of making the product (the protease-degradation silk fibroin). Although Kanokpanont in view of DiBenedetto further in view of Armato is silent as to the process of the protease-degradation, the product of Kanokpanont in view of DiBenedetto further in view of Armato would be the same as that claimed. See MPEP 2113 Product-by-Process Claims.
Regarding claim 2, Kanokpanont in view of DiBenedetto further in view of Armato discloses the invention as applied to claim 1 above. Kanokpanont in view of DiBenedetto further in view of Armato further discloses wherein a substrate (Carnauba wax, a substrate is defined as a substratum which is defined as something that is spread or laid under something else [https://www.dictionary.com/browse/substratum] so the wax that coats the surfaces of the silk fibroin woven fabric can be considered to be a substrate, 2.2 page 142) being used to support the silk fibroin layer (silk fibroin woven fabric) by a surface of the substrate (silk fibroin woven fabric is immersed in the wax solution and then dried so the surfaces will be coated and the wax coverings when dried will be underneath the silk fibroin layer and will be capable of providing support to the silk fibroin fabric, 2.2 page 142).
	Regarding claim 4, Kanokpanont in view of DiBenedetto further in view of Armato discloses the invention as applied to claim 1 above. Kanokpanont in view of DiBenedetto further in view of Armato further discloses wherein a wound healing promoting agent is contained in the silk fibroin layer and/or the protease-degradation silk fibroin layer (Gelatin, gelatin activates macrophages and has a high hemostatic effect, Discussion page 152, 2.4.2 page 143). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754